- -   ~   ~   ---   ---- - - -   -- --··   -- ------·-·----




Order issued January 16, 2013




                                                        In The
                                          Gtnurt of Appeals
                        llfift]f ili11trirl of QJems at ilallas


                                            No. 05-12-00414-CR


                           BARBARA LOUISE BELL, Appellant

                                                              v.
                           THE STATE OF TEXAS, Appellee


                                                   ORDER

                          Before Justices Moseley, Francis, and Lang

       Based on the Court's opinion of this date, we GRANT the September 13, 2012 motion of

Julie Woods for leave to withdraw as appointed counsel on appeal. We DIRECf the Clerk of

the Court to remove Julie Woods as counsel of record for appellant. We DIRECf the Clerk of

the Court to send a copy of this order and all future correspondence to Barbara Louise Bell, No.

1769790, Crain Unit, 1401 State School Road, Gatesville, Texas, 76599-2999.